DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Morrow on 6/07/2022.

The application has been amended as follows: 
Cancel claims 7 and 14-15.
Replace claims 1-6 and 8-13 with the following language: 

Claim 1. A process for preparing a bouillon product, comprising:
5 to 40 % of fiber (by weight of the composition), characterized by having a rate of hydration between 15 to 500 cP/min; 
5 to 20 % of fat (by weight of the composition), characterized by having a slip melting point in a range of 42-69°C and at a temperature of 30°C a solid fat content of 35-75%;
30 to 80 % of crystalline ingredients (by weight of the composition); and
5 to 35 % of hygroscopic amorphous ingredients (by weight of the composition);
comprising the steps of:
encapsulating fiber with fat to generate a fiber-fat powder; wherein the fiber has a fat content of between 22 to 80% (by weight of the fiber);
mixing the fiber-fat powder with the crystalline ingredients and the non-hygroscopic amorphous ingredients to make a bouillon product in the form of: powder, tablet or cube; and 
packaging the bouillon product.
 
Claim 2. The process according to claim 1, wherein the fiber has a Tg in the range of -5°C < Tg < 60°C at 

Claim 3. The process according to claim 1, wherein the hygroscopic amorphous ingredients are selected from the group consisting of yeast extract, vegetable powder, animal extract, bacterial extract, vegetable extract, meat powder, reaction flavor or hydrolysed plant protein and combinations thereof.  

Claim 4. The process according to claim 1, wherein the fiber has a Tg of at least 60°C at 0.1 < aw < 0.6.  

Claim 5. The process according to claim 1, wherein the fiber comprises: maltodextrin, starch, flour, or combinations thereof.  




Claim 6. The process according to claim 1, wherein the crystalline ingredient is selected from the group consisting of salt, monosodium glutamate, sugar or citric acid anhydrous and combinations thereof.  

Claim 8. The process according to claim 1, wherein the encapsulated hygroscopic amorphous ingredients have a fat content of between 30 to 60%.  

Claim 9. The process according to claim 1, wherein the bouillon product further comprises 0.1 to 30% garnishes, herbs or spices or a combination thereof (by weight of the composition).  

Claim 10. The process according to claim 1, wherein the encapsulation of the fiber is done by using a core-shell technology.  

Claim 11. The process according to claim 1, wherein the encapsulation of the fiber is done by using fluidized bed technology.  

Claim 12. The process according to claim 1, wherein the encapsulated fiber is not in granular form.  

Claim 13. The process according to claim 1, wherein the encapsulated fiber does not comprise starch.  
 
Allowance
Claims 1-6 and 7-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art, discussed in detail below, provides methods of making lipid-insoluble vegetable fiber powders, as claimed; and provides methods of making bouillon tablets by using the steps of: forming a lipid-fiber mixture: drying the lipid-fiber mixture to obtain a lipid-liber powder: mixing to obtain a bouillon powder: pressing the bouillon powder into a bouton tablet: and packaging the bouillon tablet. However, the closest prior art, provided in the modified leaching above, does not provide that the combination of lipids and fiber is mixed into the bouillon powder, in the specifically claimed form of a lipid-liber powder.
Therefore, the prior art does not disclose, teach nor fairly suggest:
a process for production of a bouillon product, the process comprising: mixing a fiber-fat powder (by weight of the bouillon product), comprising: 
5 to 35 % of fiber (by weight of the composition), characterized by having a rate of hydration between 15 to 500 cP/min; 
5 to 20 % of fat (by weight of the composition), characterized by having a solid fat content (SFC) at 30°C of 35-75% and a slip melting point in a range of 42-69°C;
wherein the fiber is encapsulating with fat to generate a fiber-fat powder; wherein the fiber has a fat content of between 22 to 80% (by weight of the fiber); 
along with all other imitations and ordered steps of claim 1.




Related references

Yasushi: MICROCAPSULE AND ORAL COMPOSITIONS CONTAINING THE SAME; CA 2470351 C; published 2011-08-16
Kehlenbeck: A bouillon and/or Seasoning tablet containing cereal, vegetable and/or frit fibers; WO2007085609 A1; published 02-Aug-2007.
Koriyama: A fat and oil powder and food using the same; JPH07278586 A; published 24-Oct-1995.

Terminal Disclaimer
The terminal disclaimer filed on 6/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending SN 16/758248, SN 16/758249 and SN 16/758251, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793